Title: From John Adams to Benjamin Waterhouse, 21 January 1807
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Jan. 21. 1807

Robinson was not only a Man of Sense and learning but Piety and Virtue but of a Catholic tolerant Spirit and remarkable humanity. He resembled the two shepards one of whom was settled at Charleston and the other at Cambridge. Neither of the three were for renouncing Communion with the Church of England Brown was for excommunicating all, who differed from him in his most rigid notions. It is greatly to be regretted that Robinson did not live to come over, for he probably would have had influence enough to have restrained the early Emigrants from many Extravagancies which have diminished the reverence due to their general Character.
I congratulate you on the Amusement and Instruction you have found in the sermons of Dr Isaac Barrow. His Character and Writings are too much neglected. In Science and Learning he has had very few equals in England. He was the Predecessor, of Sir Isaac Newton in the Professorship of Mathematicks and natural Phylosophy, and contributed largely as I conjecture to the formation of that mighty genius both in Science and Litterature.—I am not very largely read in English Sermons. Dr Tillotson Dr Sam. Clark, Atterbury Houdley Dr Shirlock, Dr Sacker South Swift, Sterne and Blair, I occasionally read in Part. But I cannot think any of them deserve to be read more than Barrow. The English Divines who have ever read him call him a Quarry both of Sentiment and Expression. I have somewhere read that the Earl of Chatham was a constant Reader and great Admirer of him, as the greatest Magazine of nervous Expressions in the English Language. I bought his Works in England and have read the sermons you enumerate and admire them as you do. But you know the Taste of this Age both in Europe and America. The nice palates of our modern Men of Letters, must have polished Periods and fashionable Words. A few Words out of date and Sentences not fashioned upon the model of Hume Robinson  Johnson Gibbon or Burke or Junius, will give them such disgust that they will throw away the most sterling Wisdom to take up Reviews Magazines Maria Williams and Dr Aikin.
Were I a Professor of oratory at Harvard Colledge I would give a Lecture at least if not a Course of Lectures upon Dr Barrow.
I suppose all Attempts however, to bring him into fashion would be abortive. The Bent of the Reviews &c in England and Scotland is to run down out of sight all the old Writers. I see they are now endeavouring to cry down Mr Lock. His Ideas of Liberty and Tolleration are not enough sublimated for them. They are more tender of Tom. Paine—Locks Essay on Tolleration Human Understanding however I still think one of the greatest Works of modern times or ancient times. But alass! of what value is the opinion of

J. Adams?